UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2012(Unaudited) DWS Global Thematic Fund Shares Value ($) Common Stocks 97.7% Austria 1.3% Erste Group Bank AG*(Cost $9,682,052) Bahrain 0.3% Aluminium Bahrain 144A (GDR)(Cost $4,458,681) Belgium 0.8% Belgacom SA(Cost $6,544,055) Bermuda 1.1% Lazard Ltd. "A" (a) Teekay Corp. (Cost $8,614,758) Brazil 3.4% All America Latina Logistica SA Braskem SA (ADR) (a) Diagnosticos da America SA Embraer SA (ADR) Gol Linhas Aereas Inteligentes SA (ADR)* (a) OGX Petroleo e Gas Participacoes SA* SLC Agricola SA (Cost $35,669,570) Canada 4.9% Barrick Gold Corp. Detour Gold Corp.* Goldcorp, Inc. Potash Corp. of Saskatchewan, Inc. (a) TransAlta Corp. (Cost $45,969,442) China 4.3% China Life Insurance Co., Ltd. (ADR) (a) China Life Insurance Co., Ltd. "H" Home Inns & Hotels Management, Inc. (ADR)* (a) Industrial & Commercial Bank of China Ltd. "H" Li Ning Co., Ltd.* (a) Mindray Medical International Ltd. (ADR) Ping An Insurance (Group) Co. of China Ltd. "H" Yanzhou Coal Mining Co., Ltd. "H" (a) (Cost $38,402,170) Denmark 0.6% A P Moller-Maersk AS "B"(Cost $4,727,859) Egypt 0.5% Orascom Telecom Holding SAE (GDR) REG S*(Cost $1,623,732) France 1.4% LVMH Moet Hennessy Louis Vuitton SA (a) Renault SA (Cost $9,748,155) Germany 10.9% Adidas AG Axel Springer AG (a) Deutsche Lufthansa AG (Registered) Deutsche Post AG (Registered) Fraport AG Infineon Technologies AG TAG Immobilien AG (a) Telefonica Deutschland Holding AG* (Cost $79,690,534) Hungary 0.5% OTP Bank Nyrt.(Cost $3,897,198) India 2.1% ICICI Bank Ltd. (ADR) (a) (Cost $14,938,790) Ireland 0.5% Shire PLC(Cost $4,098,077) Israel 1.2% Teva Pharmaceutical Industries Ltd. (ADR)(Cost $11,461,097) Japan 2.6% FANUC Corp. INPEX Corp. (Cost $20,368,719) Korea 1.9% Hyundai Engineering & Construction Co., Ltd. Samsung Electronics Co., Ltd. (Cost $9,832,062) Luxembourg 0.6% Millicom International Cellular SA (SDR)(Cost $4,851,926) Malaysia 0.6% CIMB Group Holdings Bhd.(Cost $4,412,928) Mexico 1.3% Wal-Mart de Mexico SAB de CV "V"(Cost $9,836,963) Netherlands 4.1% Koninklijke (Royal) KPN NV QIAGEN NV* Unilever NV (CVA) (Cost $38,802,424) Panama 0.4% Copa Holdings SA "A"(Cost $2,423,587) Russia 2.8% Gazprom OAO (ADR) (b) LUKOIL OAO (ADR) (b) X5 Retail Group NV (GDR) REG S* (Cost $22,610,018) South Africa 2.3% MTN Group Ltd. Murray & Roberts Holdings Ltd.* Shoprite Holdings Ltd. Standard Bank Group Ltd. Tiger Brands Ltd. (Cost $18,936,760) Sweden 3.1% Telefonaktiebolaget LM Ericsson "B"(Cost $28,344,391) Switzerland 5.0% Julius Baer Group Ltd.* Novartis AG (Registered) Roche Holding AG (Genusschein) (Cost $38,534,755) Thailand 1.6% Bangkok Bank PCL (Foreign Registered) Kasikornbank PCL (Foreign Registered) Seamico Securities PCL (Foreign Registered) Siam Cement Public Co., Ltd. (Cost $12,177,955) United Kingdom 1.7% Rio Tinto PLC SABMiller PLC (Cost $12,495,678) United States 35.9% Abbott Laboratories Adobe Systems, Inc.* AGCO Corp.* Bank of America Corp. Buffalo Wild Wings, Inc.* (a) Bunge Ltd. (a) Calpine Corp.* (a) CSX Corp. Dow Chemical Co. (a) Energy Transfer Equity LP Energy Transfer Partners LP Frontier Communications Corp. (a) Harley-Davidson, Inc. Hewlett-Packard Co. iRobot Corp.* (a) Laboratory Corp. of America Holdings* (a) Life Technologies Corp.* (a) McDonald's Corp. Monsanto Co. NCR Corp.* NetApp, Inc.* New York Times Co. "A"* (a) NIKE, Inc. "B" Oracle Corp. Plains All American Pipeline LP Quest Diagnostics, Inc. Ryder System, Inc. Schlumberger Ltd. Starwood Hotels & Resorts Worldwide, Inc. Symantec Corp.* (a) The Mosaic Co. Tumi Holdings, Inc.* UnitedHealth Group, Inc. Weight Watchers International, Inc. (a) (Cost $282,811,785) Total Common Stocks (Cost $785,966,121) Preferred Stocks 1.6% Brazil 0.6% Itau Unibanco Holding SA (ADR) (a) Germany 1.0% Volkswagen AG Total Preferred Stocks (Cost $11,053,202) Rights 0.0% Germany Tag Immobilien AG, Expiration Date 12/7/2012*(Cost $0) 0 Participatory Note 0.1% Nigeria Guaranty Trust Bank PLC (issuer HSBC Bank PLC), Expiration Date 9/15/2014(Cost $328,366) Warrants 0.2% United Kingdom HSBC Bank PLC, Expiration Date 9/28/2015*(Cost $1,741,579) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 10.0% Daily Assets Fund Institutional, 0.19% (c) (d) (Cost $80,043,621) Cash Equivalents 0.0% Central Cash Management Fund, 0.17% (c) (Cost $43,527) % of Net Assets Value ($) Total Investment Portfolio (Cost $879,176,416) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $882,496,164.At November 30, 2012, net unrealized depreciation for all securities based on tax cost was $8,652,831.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $53,953,819 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $62,606,650. (a) All or a portion of these securities were on loan amounting to $77,495,844. In addition, included in other assets and liabilities, net are pending sale, amounting to $113,748, that are also on loan. The value of all securities loaned at November 30, 2012 amounted to $77,609,592 which is 9.7% of net assets. (b) Listed on the London Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SDR: Swedish Depositary Receipt At November 30, 2012 the DWS Global Thematic Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Preferred Stocks, Rights, Participatory Note, Warrants & Other Investments Financials 15.4 % Information Technology 14.2 % Materials 13.3 % Industrials 13.2 % Health Care 12.3 % Consumer Discretionary 9.3 % Consumer Staples 7.5 % Energy 7.5 % Telecommunication Services 4.3 % Utilities 3.0 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and Preferred Stocks(e) Austria $
